



Exhibit 10(f)
DIRECTORS


RESTRICTED STOCK AGREEMENT




DIRECTORS RSA NO. [___] (Deferred Shares)


Shares of Restricted Stock are hereby awarded effective as of ____________ by
TCF Financial Corporation (“TCF Financial”) to [_____________] (the “Grantee”)
or to the Grantee’s account in the trust hereinafter described, in accordance
with the following terms and conditions of this Restricted Stock Agreement (the
“Agreement”):


1.
Share Award. TCF Financial hereby awards to the Grantee’s account in the TCF
Directors Deferred Compensation Trust Agreement (the “Trust”) [______] shares
(the “Deferred Shares”) of Common Stock, pursuant to the Stock Incentive Plan of
2019 (the “Stock Plan”) upon the terms and conditions therein and hereinafter
set forth. The Deferred Shares shall be issued in the name of the trustee under
the Trust (the “Trustee”) for the account of the Grantee, and shall be held by
the Trustee pursuant to the terms of the Trust.



2.
Restrictions on Transfer and Restricted Periods.



a.    Beginning on the date of this Agreement (the “Commencement Date”), the
Deferred Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Trustee (except that the Trustee may transfer Deferred Shares
to a successor Trustee or as provided in the Trust in the event of insolvency),
except to TCF Financial or as hereinafter provided, and are subject to the
restrictions set forth in the Stock Plan (collectively, the “Restrictions”).


b.    The period beginning on the Commencement Date and ending on the lapse of
the Restrictions shall be referred to as the “Restricted Period.” The
Restrictions will lapse and the Deferred Shares will vest, subject to the
acceleration and forfeiture provisions herein, with respect to one hundred
percent (100%) of the Deferred Shares on [____________].


c.    The Compensation and Pension Committee of the Board (the “Committee”)
shall have the authority, in its discretion, to accelerate the time at which any
or all of the Restrictions shall lapse with respect to any Deferred Shares, or
to remove any or all such Restrictions, whenever the Committee may determine
that such action is appropriate by reason of changes in applicable tax or other
laws or other changes occurring after the commencement of the Restricted Period.


3.
Termination of Service. Except as provided in Section 8 below or in the Stock
Plan, if the Grantee ceases to be a member of all boards of directors of TCF
Financial and its affiliated companies for any reason, all Deferred Shares which
at the time of such termination of board service are subject to the Restrictions
shall upon termination of such service be forfeited and returned to TCF
Financial unless the Committee, pursuant to its discretion under Section 2(c),
shall determine to remove any or all of the Restrictions on such Deferred Shares
prior



1

--------------------------------------------------------------------------------





to such forfeiture; provided that in the event of Grantee’s retirement from
service pursuant to the terms of Section 6.4(c) of the Stock Plan, Deferred
Shares still subject to Restricted Period on that date shall lapse and all
Deferred Shares shall be fully vested.


4.
Certificates for Shares. TCF Financial may issue one or more certificates in
respect of the Deferred Shares to be held by the Trustee in the name of the
Trustee for the account of the Grantee until the expiration of the Restricted
Period with respect to the Deferred Shares represented thereby. Any such
certificate(s) for Deferred Shares will be subject to a Restricted Period and
bear the following legend:



“The shares represented by this certificate were issued subject to certain
restrictions under the TCF Financial Corporation Stock Incentive Plan of 2019
(the “Plan”). This certificate is held subject to the terms and conditions in a
restricted stock agreement that includes a prohibition against the sale or
transfer of the stock represented by this certificate except in compliance with
that agreement, which provides for forfeiture upon certain events. Copies of the
Plan and the restricted stock agreement are on file in the office of the
Secretary of the Company.”


The Grantee further agrees that, if at any time requested by the Company during
the Restricted Period, s/he shall execute a stock power endorsed in blank and
that s/he shall promptly deliver such stock power to TCF Financial. The Trustee
shall, if requested by TCF Financial, execute a stock power endorsed in blank
with respect to any Deferred Shares held by the Trustee.


Alternatively, TCF Financial may cause the Deferred Shares to be issued in the
name of the Trustee in a sub-issue of Common Stock managed by the transfer agent
which is subject to transferability restrictions set forth above.


5.
Grantee’s Rights. Grantee, as owner of the Shares, shall have the right to vote
the Shares. Deferred Shares shall be subject in all respects to the terms of the
Trust, including (but not limited to) the provisions which make such Deferred
Shares subject to the claims of creditors in the event of insolvency of the
company. Any dividends or other distributions declared payable on TCF
Financial’s common stock on or after the grant date of the Deferred Shares until
the Deferred Shares vest or forfeit shall be credited notionally to the Grantee
in an amount equal to such declared dividends or other distributions on an
equivalent number of shares of the TCF Financial’s common stock (“Dividend
Equivalents”). Dividend Equivalents so credited shall be paid if, and only to
the extent, the Deferred Shares to which they relate vest, as provided under the
terms of the Stock Plan and this Restricted Stock Agreement. Dividend
Equivalents credited in respect to Deferred Shares that are forfeited under the
terms of the Stock Plan and this Restricted Stock Agreement, are correspondingly
forfeited. No interest or other earnings shall be credited on Dividend
Equivalents. Vested Dividend Equivalents shall be paid in cash at the same time
as the underlying Deferred Shares to which they relate. Any dividends paid on
Deferred Shares of a Grantee shall be credited to Trustee’s account for Grantee
and shall be reinvested in Common Stock.





2

--------------------------------------------------------------------------------





6.
Expiration of Restricted Period. Upon the expiration of the Restricted Period
with respect to any Deferred Shares, TCF Financial shall redeliver to the
Trustee for the Grantee’s account any certificate(s) for Deferred Shares with
respect to which Restricted Periods have expired without the restrictive legend
provided for in Section 4 above. The Trustee shall hold such Deferred Shares for
the account of the Grantee until such time as they become distributable pursuant
to the provisions of the TCF Directors Deferred Compensation Plan, as amended
and restated effective as of October 23, 2019 (the “Deferred Compensation
Plan”). The Trustee shall accomplish such distribution by sending the Deferred
Shares to TCF Financial’s transfer agent, with instructions to reissue them in
the name of Grantee. Subject to the provisions of Section 3 above, any Deferred
Shares for which Restricted Periods are still in effect at the time of such
termination of service shall be forfeited and Trustee shall deliver any
certificates for such Deferred Shares to TCF Financial for cancellation.



7.
Adjustments for Changes in Capitalization of TCF Financial. In the event of any
change in the outstanding Common Stock of TCF Financial by reason of any
reorganization, recapitalization, stock split, combination or exchange of
shares, merger, consolidation or any change in the corporate structure of TCF
Financial or in the shares of Common Stock, or in the event of any issuance of
preferred stock or other change in the capital structure of TCF Financial which
the Committee deems significant for purposes of this Agreement, the number and
class of Deferred Shares covered by this Agreement shall be appropriately
adjusted by the Committee, whose determination of the appropriate adjustment, or
whose determination that there shall be no adjustment, shall be conclusive. Any
Deferred Shares of Common Stock or other securities received, as a result of the
foregoing, by the Grantee or the Trustee will be subject to the Restrictions and
the certificate or other instruments representing or evidencing such Deferred
Shares shall be legended and deposited with TCF Financial or the Trustee in the
manner provided in Section 4 above.



8.
Effect of Change in Control. Subject to the six-month holding requirement, if
any, of the Rule 16b-3 under the Securities Exchange Act of 1934, as amended,
but notwithstanding any other provision in this Stock Plan (including, but not
limited to, Sections 2(b) and 3 of this Agreement) in the event of a Change in
Control, as defined in the Stock Plan, all terms and conditions of this
Restricted Stock Agreement shall be deemed satisfied, and all the Deferred
Shares shall vest as of the date of the Change in Control. Such vested Deferred
Shares shall be distributed as provided in the Deferred Compensation Plan, in
accordance with the procedures described in Section 6 of this Agreement.



9.
Stock Plan and Committee Interpretations as Controlling. The Deferred Shares
hereby awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Stock Plan, which are controlling.
All determinations and interpretations of the Committee shall be binding and
conclusive upon the Grantee or his or her legal representatives with regard to
any question arising hereunder or under the Stock Plan.



10.
Grantee Service. Nothing in this Agreement shall limit the right of the Board,
Board committees, or shareholders of TCF Financial to remove the Grantee from
service as a Director, to refuse to renominate or reelect the Grantee as a
Director or to enforce the duly adopted retirement policies of the Board of TCF
Financial.



3

--------------------------------------------------------------------------------







11.
Grantee and Trustee Acceptance. The Grantee shall signify acceptance of the
terms and conditions of this Agreement by signing in the space provided below
and returning a signed copy hereof to TCF Financial. The Trustee (if applicable)
shall signify its acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy hereof to TCF
Financial.



12.
Section 409A of the Internal Revenue Code. Insofar as the arrangements described
in this Agreement are subject to Section 409A of the Internal Revenue Code of
1986, as amended, the terms of this Agreement shall be interpreted as necessary
to comply with the requirements of Section 409A, as interpreted by guidance
issued by the Internal Revenue Service.





IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.




TCF FINANCIAL CORPORATION


By___________________________
General Counsel
    
ACCEPTED:


___________________________________
Signature - [_________________]


                            
_____________________________
(Street Address)




_____________________________
(City, State and Zip Code)




TRUSTEE
The First National Bank in Sioux Falls


By: __________________________    




Title: _________________________






4